El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Enriqueta Díaz y Anes de Calimano; María Hortensia Díaz y Molinari, por sí y como representante legal de sus menores hijos Hortensia, Nieves y Antonia de Arguelles y Díaz, María Esperanza Díaz y Molinari; Domingo W. Palés y Anes y Juan Carlos McCormick y Hartmann, en y con anterioridad al día 22 de mayo de 1915 eran condueños de tres fincas rústicas conocidas por “Hacienda Merced,” “Río Jueyes” y “Yacas,” en la siguiente proporción:
Enriqueta Díaz, María Hortensia Díaz, los hijos de esta última y María Esperanza Díaz, a cada una dos novenas partes.
Domingo W. Palés un tercio de una novena parte y a sus hijos Luisa María, Mercedes, Lucila, Enrique 3r Jesús María Palés, cada uno un séptimo de dos terceras de una novena parte y Juan Carlos McCormick dos séptimas de las dos terceras de una novena parte.
Rufina Molinari Sánchez, usufructuaria de estas fincas, como viuda de Ignacio Díaz Joglar, falleció en julio 3 de 1914, y habiéndose negado su esposo sobreviviente, el señor Cividanes a hacer entrega de dichas propiedades, los con-dueños arriba descritos en mayo 22 de 1915 solicitaron y obtuvieron el nombramiento de un administrador judicial que tomó posesión de las fincas en cuestión.
En septiembre 22 de 1916 la sucesión de Carlos McCormick adquirió la participación de Enriqueta Díaz en sustitución de dicha Enriqueta Díaz y la del referido Juan Carlos McCormick.
Posteriormente, Ramón Pastor Díaz, apelante en este caso, adquirió las dos novenas partes pertenecientes a los menores hijos de Hortensia Díaz a quienes asimismo sustituyó.
La participación de la sucesión de J. C. McCormick fue traspasada a A. Hartmann & Co. en marzo 9 de 1918, ha-ciéndose igual sustitución.
*644En febrero 13 de 1918 Hartmann & Co. adquirió también la participación de María Hortensia Díaz, sustituyendo de este modo a esta última.
En marzo 9 de 1918 María Esperanza Díaz permutó su participación en la hacienda “Mercedes” por la de A. Hart-mann & Co. en la de “Yacas” y “Bío Jueyes,” y en 13 de dicho mes Domingo W. Palés cambió su participación en la finca “Mercedes” por la de A. Hartmann & Co. en la de “Vacas” y “Bío Jueyes.” Y A. Hartmann & Co. vendió también a María Esperanza Díaz la participación adquirida por ellos de Hortensia Díaz en “Yacas” y Bío Jueyes.”
En mayo 25 de 1918 falleció el administrador judicial y los distintos condueños con la sola excepción de Bamón Pastor Díaz, apelante en este caso, solicitaron y obtuvieron el nombramiento de un administrador interino.
En enero 7 de 1919 A. Hartmann & Co. solicitaron el nombramiento de un administrador en propiedad.
Al día siguiente Bamón Pastor' Díaz, por medio de su abogado, compareció y alegó los varios cambios que habían ocurrido en el dominio durante el curso de la administración que dió por resultado dos comunidades distintas, a saber: la hacienda “Mercedes” y las otras dos propiedades arriba descritas; indicó que ya no existían razones que obligaran a las partes interesadas a solicitar el nombramiento de una administración judicial y sugirió que estas comunidades de-bían regirse por las reglas y principios establecidos por el Código Civil para tales casos; que no debía designarse nin-gún administrador judicial en propiedad y que la adminis-tración interina debía terminar; o, de otro modo, en el caso de continuar la administración judicial que dicho Bamón Pastor Díaz fuese nombrado administrador en propiedad, estando él conforme con prestar sus servicios sin recompensa o sueldo, en prestar cualquier fianza que pudiera exigírsele y liquidar dicha administración dentro del tiempo más corto posible.
Esta moción estaba jurada por Bamón Pastor Díaz, quien *645manifestó en ella que la había leído y que había sido redac-tada de acuerdo con las instrucciones que él dió a su abogado.
En la misma fecha el referido Ramón Pastor Díaz, por medio de su abogado y en relación con la cuestión de] nom-bramiento de un administrador judicial en propiedad, mani-festó en otra moción que el administrador interino, propuesto por Hartmann & Cía. y María Esperanza Díaz para que fuera nombrado administrador en propiedad no podía ser elegido por los motivos siguientes: (a) porque no había adminis-trado los bienes confiados a su custodia como un entendido cuidadoso padre de familia; (b) porque no había cumplido durante su administración con los deberes inherentes a su cargo; (c) porque no era competente para dicho cargo y ha-bía fracasado generalmente en la administración de sus pro-pios bienes; (el) porque era un enemigo personal del con-dómine Ramón Pastor Díaz, y (e) porque allá por el día 31 de julio de 1918 el propuesto administrador presentó o hizo presentar una denuncia imputándole al referido Ramón Pastor Díaz el cielito de hurto, habiendo éste sido absuelto.
En abril 21 de 1919 los varios condueños celebraron una reunión en el despacho del juez de distrito de acuerdo con su convocatoria. El juez entonces, después de manifestar que el objeto de la reunión era cambiar impresiones en cuanto a la comunidad de bienes, sugirió que la administración hacía demasiado de tiempo que estaba pendiente y no había mo-tivo alguno para que continuara si los condueños estaban dispuestos a terminar dicha administración; que la ley esta-blecía el procedimiento para el nombramiento de un conta-dor partidor de los bienes a solicitucf del administrador des-pués do ser liquidados los bienes que se encontraban bajo administración; que las cuentas presentadas por el adminis-trador demostraban tal liquidación de los bienes y que no existían deudas y por consiguiente debía procederse a la división y partición de la herencia. El juez preguntó enton-ces si los que estaban presentes se encontraban dispuestos *646a que se hiciera la división o si preferían que continuara la administración. Las siguientes son las constancias de lo que ocurrió entonces:
“MoOormigk: Con respecto a la participación que yo repre-sento, señor Juez, que se refiere sólo a la hacienda Merced por haber hecho permutas con otros de los condueños, ya tenemos transado con el otro condueño en la hacienda Merced, Pastor Díaz, y se puede decir que todo está amistosamente arreglado, pendiente nada más que de una pequeña diferencia en la transacción, que si se quiere resolver aquí mismo me permito nombrarle árbitro.
“Juez: Yo quiero saber si Uds. están dispuestos a esa división, de todos los bienes de la comunidad.
“Pastob Díaz: Hoy se puede decir que la comunidad de bienes está dividida en dos comunidades, la que pertenece al Sr. Harry McCormick y la mía, eso ya está terminado amistosamente, hemos convenido la división y solamente depende de la liquidación de las cañas, liquidación del ganado, boyada, carros y demás. Ahora falta en cuanto a la de doña- María Esperanza y yo, y el señor Palés. En cuanto respecta a mi yo estoy decidido a que se divida inmedia-tamente; es todo lo que puedo decir.
“ISOLINDA DÍAZ: Yo lo misino.
“Juez: Entonces todas las partes están conformes en que se proceda a la división de la herencia. (A Pastor Díaz) : ¿En la divi-sión de Yd. y del señor McCormick hay algo o se trata aquí de dividir bienes en los cuales también tienen participación los demás condueños ?
“Pastor Díaz: No, señor, en cuanto respecta a la hacienda Mer-ced, no, los demás condueños no tienen participación, eso es del Sr. McCormick y yo solamente.
“Juez: ¿Pero eso está dentro de la administración?
“Pastor: Dentro de la administración judicial, el Sr. Palés es el administrador judicial.
“DomiNGO Palés: Ellos han hecho un convenio que están para firmar, separando las dos parcelas que corresponden al señor Pastor, solamente está pendiente la tasación de los bueyes y otras tonterías, pero en lo principal, la división del terreno, están ya de acuerdo.
“Pastor Díaz: Queda por dividir las cañas y productos de las cañas, hacer la liquidación de las cañas que se están moliendo ac-tualmente en la central Machete, falta por dividir algunos edificios, bueyes, caballos, calesas y nada más; algunos bienes muebles; en *647cuanto a terrenos amistosamente Reinos ya dividido el señor McCormick y yo en casa de A. Hartmann y Cía.
“Juez: ¿El Sr. McCormick tiene algún interés en las demás partes de los bienes de la administración que no están incluidos en la hacienda Merced?
“McCormick: En el momento presente, nada,.
“Juez: La, corte librará una orden requiriendo al administrador para que solicite de la corte, el nombramiento de un contador par-tidor, a los efectos de dividir los bienes de la administración no comprendidos en la hacienda Merced o sea los bienes sobre los que han transado los señores Pastor Díaz y McCormick. Ahora yo de-searía que los condueños me indicasen a una persona a quien ellos estimen que pueda desempeñar el cargo de contador partidor para dividir esa herencia. El señor Pastor Díaz puede indicar.
“PastoR Díaz: En los momentos no puedo indicarle a nadie.
“Juez.- El señor Domingo Palés.
“Palés: Yo, al señor Calimano.
“Juez: La señora Isolina Díaz.
“Isolina Díaz: También.
• “Juez: Los señores Palés e Isolina Díaz proponen a la corte como contador partidor al señor Fernando Calimano; el Sr. Pastor Díaz se reserva el derecho hasta mañana de indicar a la corte el nombre de la persona que él propondría como contador partidor.
“Juez: En el día de hoy y estando reunidos en el despacho del juez los copartícipes en la comunidad de bienes, todos anunciando a la corte estar dispuestos a que se proceda a la partición de la he-rencia, solicitando la división de la misma y apareciendo de las cuentas de la administración que ésta se encuentra en estado lí-quido y por consiguiente lista para ser dividida la corte ordena al administrador judicial interino, Sr. Domingo Palés, proceda den-tro del término de tres días a solicitar de la corte el nombramiento de un contador partidor a los efectos de que proceda a la división y partición de estos bienes pertenecientes a la administración judicial. ¿Estarían Yds. dispuestos a aceptar que se dividiese en tan-tos lotes como herederos hay?
“Pastor Díaz: Sí, señor, estoy de acuerdo con eso.
“Juez: ¿De acuerdo con la tasación hecha ya?
“Pastor Díaz: Que se tasen nuevamente porque el precio ese está muy alto. Hoy no vale una yunta $200, uno que lo necesitara podría pagar $200 y hasta $200 y pico pero en el mercado no valen *648actualmente $200 una yunta de bueyes, de modo que haciendo una nueva tasación y adjudicándole partes iguales entre los herederos.’’
Consta además en los autos la siguiente orden:
“En el día de hoy y estando reunidos en el despacho del juez los copartícipes en la comunidad de bienes todos anunciando a la corte estar dispuestos para que se proceda a la partición de la he-rencia solicitando la división de la misma y apareciendo de las cuen-tas de la administración, que ésta se encuentra en estado líquido y por consiguiente lista para ser dividida, la Corte ordena al admi-nistrador judicial interino, Sr. Domingo "W. Palés, proceda dentro del término de tres días, 'a solicitar de la corte el nombramiento de un contador partidor, a los efectos de que proceda a la división y partición de estos bienes pertenecientes a la administración judicial.”
En abril 22 el administrador interino solicitó el nombra-miento de un contador partidor con el objeto de proceder a la partición y división de los bienes bajo administración judicial. La corte entonces dictó la siguiente orden:
“Por cuanto se ha presentado ante esta corte una petición del administrador judicial interino solicitando se nombre un contador partidor con el objeto de dividir y terminar la administración pen-diente ante esta Corte. — Por cuanto las partes han manifestado a la corte que piden se proceda a la división y adjudicación de los bienes entregando a cada uno lo que en ley le pertenezca, habiendo sometido a. la corte los condueños de siete novenas partes el nombre de don Fernando Oalimano, persona que merece la consideración de la corte por su honradez e inteligencia. Por cuanto al condueño, Sr. .Pastor Díaz le fué concedido un plazo y éste ha espirado sin que haya sometido nombre de persona alguna para ese cargo te-niendo el conocimiento de que los demás conduélaos habían propuesto al señor Calimano, la corte, por tanto, nombra a don Fernando Ca-limano contador partidor de los bienes pertenecientes a la comuni-dad de bienes, debiendo dicho contador partidor ser puesto en po-sesión de todos los bienes pertenecientes a la administración, que-dando autorizado para ejercer cualquier derecho que como tal con-tador partidor la ley le conceda, efectuar tasaciones, oir informes de peritos, etc., etc., disponiéndose que habiéndose anunciado a esta Corte existir una transacción entre los condueños, Sr. Pastor Díaz y Mr. Harry McCormick, se aceptará tal transacción tal cual ha *649sido convenido por las,partes. Dicho contador partidor deberá pre-sentar sn informe dentro del término de sesenta días a contar desde la fecha en que preste el juramento de su cargo, a menos que la corte por causa justificada le conceda una prórroga. Notifíquese a las partes para su debido conocimiento.”
En julio 11 de 1919, Ramón Pastor Díaz, por conducto de su abogado, presentó a la corte una solicitud para que se anularan y dejaran sin ningún valor estas dos órdenes y nula y sin ningún valor también la actuación del contador partidor nombrado.
La moción alega en substancia que el juez sentenciador había reunido en su desliadlo a los diferentes copartícipes en la comunidad sin asistencia de sus abogados; que el abo-gado del peticionario nunca fué notificado de la orden dis-poniendo que el administrador interino solicitase el nombra-miento de un contador para la división y partición de los bienes en comunidad sino que precisamente lo había averi-guado al reunir y poner en orden en la. oficina del secretario los varios documentos que constituyen los autos del presente caso; que dicha orden no fué nunca registrada en las minu-tas de la corte o en algún otro registro; que no se recibió notificación alguna de la moción de dicho administrador in-terino pidiendo el nombramiento de tal contador partidor y que de eso tuvo conocimiento asimismo en la forma indicada; que el abogado no había recibido notificación alguna de la orden de fecha abril 24 de 1919 nombrando un contador partidor ni de que tal contador partidor había entrado en funciones como tal hasta que en junio 30 de 1919 su cliente fué notificado personalmente de que en julio 3 de 1919 el refeiido contador procedería a dividir dichos bienes; que la orden nombrando a dicho contador tampoco fué registrada o anotada en las minutas de la corte u otro libro registro; y que el abogado había aconsejado a su cliente, Pastor Díaz Molinari, que no reconociera la autoridad de dicho contador partidor y no asistiera a la reunión convocada por él por *650carecer de .jurisdicción la corte de distrito para hacer el nom-bramiento para el fin indicado. Se hizo también mención de la anterior sugestión de que las comunidades debían re-girse por las disposiciones del Código Civil, que no debía nombrarse un administrador en propiedad y que la admi-nistración interina debía terminarse; manifestó además el abogado que el record taquigráfico de la reunión informal en el despacho del juez de los copartícipes sin la asistencia de abogados demuestra que. su cliente nunca estuvo conforme en que se hiciera la partición por un contador partidor como si se tratara de una herencia o sucesión, habiendo manifes-tado dicho cliente simplemente que estaba conforme “en que se dividieran inmediatamente” todos los bienes de la comu-nidad, sin renunciar a que dicha división se .efectuara como tiene que efectuarse la división de toda comunidad con su-jeción a los principios legales dispuestos para talos casos por nuestro Código Civil. ' Alegaba además la moción que habiéndose cometido los errores apuntados se había dis-puesto de la propiedad de Pastor Díaz sin el debido pro-ceso de ley, no habiéndole dado la corte antes oportunidad de ser oido por su representación legal antes de disponer el nombramiento del contador partidor quien ya había dis-puesto de su propiedad, dividiendo la misma sin autoridad o competencia para ello.
La anterior moción fué desestimada por orden de 21 de julio de 1919, y.de esa orden apeló Pastor Díaz, cüya repre-sentación en el señalamiento de errores prácticamente dis-cute las mismas cuestiones levantadas en la moción.
No creemos necesario discutir en sus pormenores todas las cuestiones que de tal modo han sido promovidas.
La actitud asumida por el juez sentenciador al convocar a las mismas partes interesadas a su despacho sin notificar a sus abogados ha sido duramente criticada en el alegato del apelante! En tanto en cuanto se trata solamente de la *651mera cuestión de procedimiento, tal conducta envuelve un completo menosprecio de los derechos y privilegios de un abogado de record, y lo menos que puede decirse es que no merece nuestra aprobación. Pero no se trata en este caso tanto del hecho de haberse herido los sentimientos y sensi-bilidad y justa indignación del abogado como del derecho que de acuerdo con la ley tiene el apelante Pastor Díaz para insistir en que se revisen los procedimientos en los cuales tan activamente tuvo participación.
“Un cliente puede en cualquier estado del caso transigir o de-sistir su acción o pleito aún cuando su abogado se oponga. Siendo revocable la autoridad que tiene un abogado, cuando convenga a su cliente dicho abogado no puede oponerse a ninguna acción que dicho cliente pretenda tomar. El no adquiere ningún verdadero de-recho en el asunto que pueda quedar afectado por el desistimiento del pleito.” 6 C. J. 643.
“Por lo general un litigante puede disponer en cuanto a una acción que tiene pendiente y en la cual es parte demandante, según su criterio e inteligencia se lo aconseje, y si un demandante se re-suelve transigir o no seguir una acción sin el consentimiento de su abogado él tiene perfecto derecho a hacer esto y la acción debe ser desestimada a virtud de su moción. Esta regla, según parece, no es sino justicia natural que confiere a un individuo su indiscutible derecho a dirigir sus propios asuntos de acuerdo con su criterio de qué es lo que más conviene a sus intereses particulares. Una parte no puede ser responsable por mayores costas, honorarios de abo-gado y otros gastos incidentales a la continuación del pleito contra su expresa voluntad y deseo.” Idem, nota, 13, donde se cita el caso de Williams v. Miles, 89 N. W. 455.
El artículo 409 del Código Civil prescribe lo siguiente:
“La división de la cosa común podrá hacerse por los interesados o por árbitros o amigables componedores nombrados a voluntad de los partícipes.
“En el caso de verificarse por árbitros o amigables componedores deberán formar partes proporcionales al derecho de cada uno, evi-tando en cuanto sea posible los suplementos a metálico.”
El artículo 413 prescribe que “serán aplicables a la di*652visión entre los partícipes en la comunidad las reglas con-cernientes a la división de la herencia.”
Por regla general cada parte puede someterse a arbítrale en cualquier momento antes de que se baya hecho una ad-judicación. Pero “el peso decisivo de las autoridades es que cuando la sumisión se convierte en regia de la corte no puede ser revocada sin permiso de la corte.” -5 O. J. 54.
Y “cuando las partes en un pleito en equidad después de trabada la contienda y pendiente de pasar esta a un ár-bitro, presentan un convenio para someter la controversia a la resolución final de árbitros y por virtud de tal convenio la corte, a solicitud de las partes, deja sin efecto el nom-bramiento del árbitro, el convenio de referencia virtualmente queda convertido en regla de la corte y no puede ser revo-cado.” Tdem.t nota 26 (a) donde se cita White’s App. 108 Pa., 478.
Otra regla general bien conocida es la siguiente:
“Cuando una parte solicita que se dicte o registre una senten-cia, decreto u orden, o es responsable por cualquier error de la misma, dicha parte está impedida de alegar en apelación o recurso de error que dicha sentencia es errónea. El que solicita y obtiene un remedio no puede apelar de la resolución que se le concede por la razón de que el efecto es distinto de lo que esperaba.” 4 C. J. 716.
“Cuando una parte deliberadamente consiente en el juicio que se registre una orden o resolución o se dicte una sentencia o adopte cualquier procedimiento incidental al juicio y tal resolución, ^acción o procedimiento no constituye error fundamental, dicha parte está impedida de alegar que se haya cometido error en ellos, en la corte de apelación, especialmente cuando los errores no eran perjudiciales.” Idem 717.
Es cierto como ha sugerido el abogado del apelante y como nosotros ya hemos indicado, que por lo general es el abogado y no el cliente quien renuncia a las cuestiones que surjan durante el curso del juicio; y de ser las cuestiones ale-gadas relativas armeros incidentes que solo afectan a la forma *653de llevar los procedimientos, o si cualquier ventaja indebida fué tomada por el apelante, o si todo el conocimiento que él tenía de la situación y de la actitud que deliberadamente asu-mió no fueron por sí tan claros, o si se hubiera demostrado algún verdadero perjuicio, podríamos inclinarnos a adoptar un criterio distinto respecto a la cuestión. Pero los hechos arriba referidos demuestran que el objeto de la reunión cele-brada en el despacho del juez sentenciador así como el fin principal del convenio que allí se llevó a efecto era termi-nar la administración pendiente procediéndose a la división inmediata de los bienes envueltos en ella; y que el método adoptado era para todos los fines y propósitos prácticos que se nombrara árbitro o amigable componedor con el fin de llevar a cabo ese convenio. La forma en que dicho árbitro fué elegido, el nombre por el cual fué designado, la circuns-tancia de que su informe había de ser sometido a la corte para su aprobación final y el hecho adicional de que el pro-cedimiento así adoptado se ajustó más o menos al prescrito, para la división de una herencia y la liquidación de una ad-ministración judicial no son cuestiones de importancia vital excepto en cuanto dieron por resultado que la sumisión vir-tualmente se convirtiera en una regla de la corte y por tanto era irrevocable.
La acción del juez sentenciador en tomar la iniciativa sin notificar a los abogados y sugerir el hecho de que a tocio el asunto se le diera este trámite, por irregular e improcedente que fuera, fué gustosamente aceptada y seguida por el ape-lante. Los acontecimientos subsiguientes, incluyendo el in-forme del contador partidor, pueden haber puesto de mani-fiesto la improcedencia de tal actuación pero el mero hecho de que no se tuvieran en cuenta los derechos de los aboga-dos no puede eximir a un cliente de toda responsabilidad por sus propios actos.
El apelante se había opuesto tenazmente a que continuara la administración judicial e insistió asiduamente en que se *654procediera inmediatamente a la división de los bienes. En cuanto a esto, por lo menos, el resultado práctico de la acción tomada por la corte estuvo en general, de acuerdo con sus deseos. Ni puede tampoco restringirse su consentimiento de lo que se hizo a los estrechos límites sugeridos por el abo-gado. No es necesario repetir aquí lo que consta del record taquigráfico supra jsara demostrar que el apelante de un modo tácito, sino expreso, consintió en todo lo que se hizo v que lo hizo así, sabiéndolo.
Los procedimientos anteriores a éste caso han estado va-rias veces ante esta corte y estamos enteramente de acuerdo en lo que parece ser la opinión de todas las partes intere-sadas, incluyendo la del juez sentenciador, de que era de desearse fervientemente que se llegase a alguna conclusión en el asunto.
Se sugirió en la vista que debía desestimarse la apelación sin entrar en sus méritos, y tal vez eso hubiera procedido por la autoridad del caso Ex-parte Boerman y Marrero, resuelto en febrero 20, 1920, (pág. 83) y A. Hartman & Cía. v. Cividanes de enero 29, 1920, (pág. 32). Pero en vista de las circunstancias especiales envueltas y de la insistencia con que se llamó la atención de este tribunal al aspecto general de los procedimientos habidos en la corte inferior y por cuanto la desestimación de la apelación sería en efecto equivalente a una confirmación, hemos preferido examinar los autos con algún cuidado para determinar si el apelante mismo, a dife-rencia de su abogado, tiene o no verdadero motivo de queja.
La orden apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Wolf no intervino en la resolución d.e este caso.